        




Exhibit 10.11.2


AMENDMENT TO THE EMPLOYMENT AGREEMENT


This Amendment (the “Amendment”) is hereby entered into and effective as of
November 14, 2016 (“Effective Date”), by and between Nasdaq, Inc. (“Company”),
and Robert Greifeld (“Executive”) (Company and Executive, each a “Party” and
together, the “Parties”).


WHEREAS, the Executive and Company (f/k/a/ “The NASDAQ OMX Group, Inc.”) entered
into an employment agreement dated February 22, 2012 (“Employment Agreement”);


NOW, THEREFORE, in consideration of Executive’s employment and continued
employment with Company and the compensation paid or to be paid for Executive’s
services during his employment, and the mutual covenants and promises contained
herein, Executive agrees with the Company to amend the provisions of the
Employment Agreement by written instrument as referenced in Section 12(b) of the
Employment Agreement and as set forth below.


The Employment Agreement is amended as follows:


1.Section 1 is deleted and restated as follows:


Term of Agreement. The term of the Executive’s employment under this Agreement
shall commence on the Effective Date and end with the effective date of the
earlier of (i) Executive’s voluntary retirement (ii) the agreement by Executive
with the Nominating Committee and the Board of Directors for Executive not to
stand for reelection to the Board (iii) the Board of Director’s decision to
elect a new Chairman of the Board of Directors, or (iv) a shareholder vote
against Executive’s reelection to the Board of Directors (the “Term” upon which
the last date is the “Date of Termination”).


2.    Section 2(a) is amended and restated as follows:


(a) Duties. Until December 31, 2016, the Executive shall serve as the Company’s
Chief Executive Officer and shall have such other duties as agreed to by the
Board of Directors of the Company (the “Board”). Beginning January 1, 2017, the
Executive shall serve as Executive Chairman of the Board. In such positions, the
Executive shall have such duties and authority as shall be determined from time
to time by the Board and as shall be consistent with the by-laws of the Company
as in effect from time to time. The Executive shall devote his best efforts to
his duties hereunder, in accordance with the by-laws of the Company and
applicable law.
 
3.    Section 4(a) is amended and restated as follows:


(a) Annual Bonus. During the Term up through December 31, 2016, the Executive
shall be eligible to participate in the Executive Corporate Incentive Plan of
the Company (the "Bonus Program") in accordance with the terms and provisions of
such Bonus Program as established from time to time by the Compensation
Committee and pursuant to which the Executive will be eligible to earn an annual
cash bonus (the "Annual Bonus"). Pursuant to the terms of the Bonus Program, the
Executive shall be eligible to earn, for each full calendar year during the
Term, a target Annual Bonus of not less than 200% of Base Salary (the product,
the "Target Bonus") based upon the achievement of one or more performance goals
established for such year by the Compensation Committee. The Executive shall
have the opportunity to make suggestions to the Compensation Committee prior to
the determination of the performance goals for the Bonus Program for each
performance period, but the Compensation Committee will have final power and
authority concerning the establishment of such goals. The Compensation Committee
shall review the Target Bonus at least annually and may (but shall be under no
obligation to) increase (but shall not decrease) the Target Bonus on the basis
of such review. The Target Bonus for each year during the Term shall never be
less than the Target Bonus for the immediately preceding year.






--------------------------------------------------------------------------------




After January 1, 2017 the Executive shall be eligible to earn an Annual Bonus
equal to 200% of Base Salary (the “Executive Chairman Bonus") based upon the
achievement of one or more performance goals established for such year by the
Board of Directors and the Compensation Committee.


4.
Section 8(a), the last sentence of the first paragraph and the second paragraph
only is deleted, and 8(b)(i)(A) and 8(b)(i)(B) are amended and restated as
follows:



(b)    Termination by the Company Without Cause, or by the Executive for any
Reason, or Termination Because the Term has Ended.


(i)    The Executive's employment hereunder may be terminated by the Company
without Cause or by the Executive for any reason, due to retirement eligibility.
Upon the termination of the Executive's employment by the Company without Cause
or by the Executive for any reason (including permanent disability or death)
pursuant to this Section 8(b), or due to end of the Term, the Executive shall be
entitled to receive, in addition to the Base Obligations, the following payments
and benefits (the "Retirement Benefits"):


(A)    Retirement Payment. The Executive shall be entitled to receive (i) a
Target Bonus or Executive Chairman Bonus with respect to the calendar year in
which the Date of Termination occurs determined in accordance with the Pro Rata
Target Bonus Calculation and payable in substantially equal monthly installments
for the twelve month period following the Executive’s Date of Termination with
the first installment to be paid in the month following the month of the Date of
Termination, (ii) continued vesting of outstanding performance share units,
and/or other forms of equity compensation issued during and/or prior to the Term
(“Continued Vesting Period”), based on actual performance of the Company during
the respective performance periods as set forth in the respective performance
share unit agreements between the Executive and the Company and (iii) the
benefit of full remaining exercise periods, through the expiration dates
specified in the respective award agreements, applicable to any vested stock
options. “Pro-Rata Target Bonus Calculation” is determined by multiplying the
Target Bonus by a fraction, the numerator of which is the number of days in the
fiscal year in which the Date of Termination occurs through the Date of
Termination and the denominator of which is three hundred sixty-five.


The Executive acknowledges and agrees that the compensation paid under this
Section 8(b) is fair and reasonable, and enforcement of his rights to payment
therefor is his sole and exclusive remedy, in lieu of all other remedies at law
or in equity, with respect to the termination of his employment hereunder, and
is subject to the Executive complying in all material respects with his
obligations under Section 9 or the Confidentiality Agreement (as amended
hereby); provided, however, that if the Company claims that the Executive has
not complied in all material respects with said obligations, then the Company
must first give written notice of the alleged non-compliance to the Executive,
and the Executive will have 30 days from receipt of such notice to cure the
alleged non-compliance before the Company were to withhold any or all of such
Retirement Benefits. All benefits, if any, other than the Retirement Benefits,
due the Executive following termination pursuant to this Section 8(b) shall be
determined in accordance with the plans, policies and practices of the Company;
provided, however, that the Executive shall not participate in any severance
plan, policy or program of the Company; and


(B)    Benefits. The Company shall pay to the Executive on a monthly basis
during the Coverage Period a taxable cash payment equal to the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) premium for the highest level of
coverage available under the Company’s group health plans, but reduced by the
monthly amount that the Executive would pay for such coverage if the Executive
was an active employee. “Coverage Period” shall mean the period commencing on
the Date of Termination and ending on the expiration of 18 months from the Date
of Termination. The payments provided by this Section shall be conditioned upon
the Executive being covered by the Company’s health care plans immediately prior
to the Date of Termination.






--------------------------------------------------------------------------------




The Company will also continue to provide, for a period of 24 months following
the Date of Termination, financial and tax services (currently provided by Ayco)
and executive physical exams (currently provided by EHE International).


All benefits, if any, other than the Retirement Benefits, due the Executive
following termination pursuant to this Section 8(b) shall be determined in
accordance with the plans, policies and practices of the Company; provided,
however, that the Executive shall not participate in any severance plan, policy
or program of the Company. The payments and benefits to be provided pursuant to
this Section 8(b)(i) shall be deemed to satisfy and be in full and final
settlement of all obligations of the Company to the Executive under this
Agreement. The Executive acknowledges and agrees that such amounts are fair and
reasonable, and are his sole and exclusive remedy, in lieu of all other remedies
at law or in equity, with respect to the termination of his employment
hereunder. If, during the Continued Vesting Period, the Executive breaches in
any material respect any of his obligations under Section 9, or the
Confidentiality Agreement (as amended hereby), the Company may, upon written
notice to the Executive terminate the Continued Vesting Period and cease any
benefits continuation coverage or payments, except in each case as required by
applicable law, and further provided, however, that if the Company claims that
the Executive has breached in any material respect said obligations, then the
Company must first give written notice of the alleged breach to the Executive,
and the Executive will have 30 days from receipt of such notice to cure the
alleged breach before any such termination or cessation by the Company.
        
5.
Sections 8(c) and 8(d) are deleted.



6.
Section 8(e) is amended and restated as follows:



(c) For Cause by the Company.


The Executive's employment hereunder may be terminated by the Company for Cause.
Upon termination of the Executive’s employment for Cause pursuant to this
Section 8(c), the Executive shall have no further rights to any compensation
(including any Annual Bonus or Executive Chairman Bonus) or any other benefits
under this Agreement other than the Base Obligations. All other benefits, if
any, due the Executive following the Executive's termination of employment
pursuant to this Section 8(c) shall be determined in accordance with the plans,
policies and practices of the Company; provided, however, that the Executive
shall not participate in any severance plan, policy, or program of the Company.


7.
Sections 8(f) is deleted.



8.
Section 8(g)(i)(A) is amended and restated as follows:



(d) Termination in Connection with Change in Control by the Company Without
Cause.


(i) If, following a Change in Control (as defined herein below), the Executive's
employment is terminated by the Company without Cause, the Executive shall be
entitled to receive, in addition to the benefits provided in Section 8(b), the
following benefits (the "CIC Severance Benefits"):


(A) Equity Vesting. The Executive shall be entitled to receive accelerated
vesting of all outstanding, unvested equity awards. The schedule for
acceleration of the various equity awards will be governed by Section 12 (Change
in Control) of the Stock Plan. If (i) any amounts payable to the Executive under
this Agreement or otherwise are characterized as excess parachute payments
pursuant to Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Section 4999”), and (ii) the Executive thereby would be subject to any United
States federal excise tax due to that characterization, the Executive’s
termination benefits hereunder will be reduced to an amount so that none of the
amounts payable constitute excess parachute amounts payments if this would
result, after taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, in Executive’s receipt on an
after-tax basis of the greatest amount of termination and other benefits. The
determination




--------------------------------------------------------------------------------




of any reduction required pursuant to this section (including the determination
as to which specific payments shall be reduced) shall be made by a neutral party
designated by the Company and such determination shall be conclusive and binding
upon the Company or any related corporation for all purposes.
        
9.
Section 8(h) and 8(i) are renamed 8(e) and 8(f), respectively.

 
10.
Unless otherwise modified herein, the terms and conditions of the Employment
Agreement shall remain unchanged and in full force and effect.



IN WITNESS WHEREOF, the Parties hereto acknowledge the acceptance of the terms
of this Amendment as of the Effective Date, by the signatures of their
respective duly authorized representatives.


EXECUTIVE


/s/ Robert Greifeld
Print Name:
Robert Greifeld





Nasdaq, Inc.


/s/ Börje E. Ekholm
By:
Börje E. Ekholm







